8 B.R. 802 (1981)
In re M.A. Hall WILLIAMS, Bankrupt.
Bankruptcy No. 78-955-Bk-SMA-B.
United States Bankruptcy Court, S.D. Florida.
January 12, 1981.
*803 Hurd & Pritts, North Palm Beach, Fla., for creditors.
Irving Gennet, Boca Raton, Fla., for trustee.
Daniel Bakst, West Palm Beach, Fla., for trustee.

ORDER ALLOWING CLAIMS NOS. 21 AND 23 AS TIMELY FILED
THOMAS C. BRITTON, Bankruptcy Judge.
Two creditors have filed motions requesting that their proof of claim forms filed against surplus funds on hand in this estate be allowed as timely filed. (C.P. Nos. 108, 109). The matter was heard on January 6, 1981.
By this court's order of October 1, 1980, October 31, 1980, was set as the deadline for filing claims against the surplus funds. (C.P. No. 103) The claims in question, Claim No. 21 filed by Dennis Scott Thatcher and Claim No. 23 filed by Commercial Artype, Inc., were mailed from West Palm Beach on October 31, 1980 but did not reach our office in Miami until after the October 31 deadline. At the hearing, an employee of both creditors testified that she telephoned the Bankruptcy Court on October 31, 1980, and was instructed by one of the clerks that a postmarked date of October 31 would be sufficient for purposes of meeting the deadline. The employee further testified that had she been instructed otherwise, she would have filed the claims in person on October 31, 1980.
The instructions given by the clerk were clearly erroneous. However, because of the reliance placed by these creditors on the erroneous instructions, Claim Nos. 21 and 23 are accepted as being timely filed.